Rehearing granted and
appeal dismissed by
opinion filed 5/17/02
                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7961



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL L. MOORE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-97-362-A, CA-00-1776-AM)


Submitted:   January 31, 2002           Decided:     February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Moore, Appellant Pro Se. Thomas More Hollenhorst, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael L. Moore seeks to appeal the district court’s orders

denying his motions filed under 28 U.S.C.A. § 2255 (West Supp.

2001), and Fed. R. Civ. P. 60(b).     We dismiss the appeal from the

denial of the § 2255 motion for lack of jurisdiction because the

appeal was untimely filed.     The district court entered its order

denying § 2255 relief on June 25, 2001.      Moore did not file his

notice of appeal within the sixty-day appeal period provided by

Fed. R. App. P. 4(a)(1), nor did the district court extend the

appeal period under Fed. R. App. P. 4(a)(5) or reopen the appeal

period under Fed. R. App. P. 4(a)(6).      We therefore deny a cer-

tificate of appealability and dismiss this portion of the appeal

for lack of jurisdiction.

     In his motion, Moore sought reconsideration of the court’s

denial of his § 2255 motion.    We have reviewed the record and the

district court’s opinion and find no abuse of discretion.    Accord-

ingly, we deny a certificate of appealability and dismiss this

portion of the appeal on the reasoning of the district court.

Unites States v. Moore, Nos. CR-97-362-A; CA-00-1776-AM (E.D. Va.

July 23, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           DISMISSED


                                  3